Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Applicant is advised that should claim 13 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13, and 15-16 of U.S. Patent No. 11,132,133. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely delete a few elements from the reference patent, and incorporate limitations from dependent claims into the independent claim.  Refer to the following table, with respect to independent claim 2 of the present application, and claims 1 and 3-4 of the reference patent, US 11,132,133:
17/479,579
US 11,132,133
Claim 2. A method for managing overprovisioning in a solid state storage drive array comprising:
Claim 1. A method for managing overprovisioning in a solid state storage drive array comprising: 
receiving usage data from each of a plurality of solid state storage drives;
receiving usage data and wear data from each of a plurality of solid state storage drives; 

determining predicted wear data based on at least the usage data and the wear data;
determining a predicted service life value for each of the plurality of solid state storage drives based on at least the usage data;
determining a predicted service life value for each of the plurality of solid state storage drives based on the predicted wear data;
comparing each of the predicted service life values with a predetermined service life value for each respective solid state storage drive; and
comparing each of the predicted service life values with a predetermined service life value for each respective solid state storage drive; and
remapping at least one namespace in at least one of the plurality of solid state storage drives
among the plurality of solid state storage drives, or reducing an available logical storage capacity
for at least one of the plurality of solid state storage drives, wherein the remapping or reducing is
based on a result of the comparing that the predicted service life value for the at least one of the
plurality of solid state storage drives is not greater than the predetermined service life value for that
solid state storage drive.
dynamically adjusting an available logical storage capacity for at least one of the plurality of solid state storage drives based on a result of the step of comparing.

Claim 3. The method of claim 1, further comprising: reallocating at least one namespace in the at least one of the plurality of solid state storage drives among the plurality of solid state storage drives based on the result that the predicted service life value for at least one of the plurality of solid state storage drives is not greater than the predetermined service life value for that solid state storage drive.

Claim 4. The method of claim 1, further comprising: reducing an available logical storage capacity for at least one of the plurality of solid state storage drives based on the result that the predicted service life value for the at least one of the plurality of solid state storage drives is not greater than the predetermined service life value for that solid state storage drive.


It is clearly obvious that the reference patent, US 11,132,133 substantially discloses the subject matter of the present application. As can be seen from the chart, the receiving, determining and comparing limitations of claim 2 of the present application represent a broader version of the corresponding limitations of the reference patent.  Specifically, the present application teaches receiving usage data, while the reference patent teaches receiving usage and wear data.  The reference patent also has the additional step of determining predicted wear data based on the usage data, and determines the predicted service life value based on the predicted wear data, while the present application teaches determining the service life value based on the usage data, without the intermediate step of calculating the predicted wear data. Thus, Applicant merely broadens the scope of the present application by deleting a few elements of the reference patent. With respect to the remapping limitation, Applicant incorporates features of dependent claims 3 and 4 of the reference patent, in the alternative, into the independent claim.  Reference patent Claim 3 contains the limitation of reallocating (remapping) at least one namespace, while reference patent claim 4 contains the limitation of reducing an available logical storage capacity. Since these limitations are listed in the alternative in independent claim 2 of the present application, claim 2 would be obvious over claims 1 and 3 or 4 of the reference patent, as it merely incorporates features of the dependent claim into the independent claim. 
A similar analysis may be made between system claim 12 of the present application and system claims 13 and 15-16 of the reference patent.  
Claims 4-6 and 8-11 correspond to claims 4-10 of the reference patent. Claim 7 is obvious over claim 1 of the reference patent, as it is a dependent claim that includes features from independent claim 1 of the reference patent. 
Claims 13-16 and 18-21 correspond to claims 17 and 16-22, respectively, of the reference patent.  Claim 17 is obvious over claim 13 of the reference patent, as it is a dependent claim that includes features from independent claim 13 of the reference patent.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/             Examiner, Art Unit 2136    

/CHARLES RONES/             Supervisory Patent Examiner, Art Unit 2136